Mr. Chief Justice Breese delivered the opinion of the Court: Three questions are presented by the record, which are,— 1st. Had the treasurer and collector the right to make his ■ application to the court for judgment and order of sale at the July term, 1868, or was he compelled to make it at the May .term of said court ? 2d. Had the board of supervisors, in equalizing the assessments, the right to increase the valuation of improved lands in Shiloh township, without at the same time increasing the valuation of the unimproved lands in said township ? 3d. If the court should find the application could be properly made at the July term, 1868, and that the order of the board of supervisors increasing the valuation of improved lands was illegal and void, then could the circuit court render a judgment against the said lands for a less amount than the sum named in the treasurer and collector’s notice, the treasurer and collector having offered on the trial to take a judgment for the amount according to the assessment as it stood before the same was increased by the said order of the said board of supervisors ? It has been held by this court in several cases, Parks et al. v. Miller, 48 Ill. 360 ; Stillwell v. The People, ante, 45, that the application for judgment and for an order of sale can be made at the July term, and that the collector is not compelled to make it at the May term. The first question is answered in the affirmative. The second question is answered in the negative. The only power the board has over the assessment rolls, is to ascertain if the valuation in one town or district bears a just relation to all the towns and districts in the county; if it does not, the board can increase or diminish the aggregate valuation of the real estate in any town or district, by adding or deducting such sum upon the hundred as may, in their opinion, be necessary to produce this just relation between all the valuations of real estate in the county. Laws of 1861. sec. 15, p. 243. This, of course, would include unimproved as well as improved lands. They must be included to effect this just relation. The third question must be answered in the affirmative, according to repeated rulings of this court. The State v. Allen, 43 Ill. 456; Allen v. Peoria & Bureau Valley R. R. Co., 44 ib. 85, and Laflin v. The City of Chicago, 48 ib. 449. These cases hold, where a tax is so levied that the legal can be separated from the illegal, judgment may be rendered for the taxes legally assessed. Though the proceeding is vn rerun, it must not be so strictly construed as to render it wholly nugatory. It is both reasonable and just, a judgment should pass against the property for all such taxes as are legally assessed upon it. This point has been so often decided that it is unnecessary to elaborate it. The judgment of the circuit court is reversed, and the cause remanded. Judgment reversed.